Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/704,383 is responsive to the communication filed on 05/16/2022. Claims 2-8, 11-17 have been canceled. Claims 1 and 10 have been amended. Currently, claims 1, 9-10 and 18 are presented for examination.

	Response to Arguments
3.	Applicant’s remarks, see pages 6-8, with respect to the amendment and argument have been fully considered and are persuasive.  Therefore, all rejections have been withdrawn. There are no issue(s) remaining.

Allowable Subject Matter
4.	Claims 1, 9-10, and 18 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The prior art either singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated amendments and remarks filed 05/16/2022.
	Most Pertinent Prior Art(s):
ISHII et al. (US 2009/0309970A1)
Iwama et al. (US 20180246515A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486